

117 S1440 IS: FAFSA Simplification Technical Corrections Act
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1440IN THE SENATE OF THE UNITED STATESApril 28, 2021Ms. Hassan (for herself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo make technical corrections to the FAFSA Simplification Act.1.Short titleThis Act may be cited as the FAFSA Simplification Technical Corrections Act.2.Early implementation of FAFSA simplification(a)FAFSA Simplification ActThe FAFSA Simplification Act (title VII of division FF of Public Law 116–260) is amended—(1)in section 702—(A)in subsection (n), by adding at the end the following:(3)ImplementationIn carrying out the amendments made by paragraph (1)(A)(i), and paragraph (1)(A)(iv) to add subsection (s) to section 484 of the Higher Education Act of 1965, or any regulations promulgated under such amendments, the Secretary of Education may waive the application of—(A)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act);(B)the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089);(C)negotiated rulemaking under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a); and(D)the requirement to publish the notices related to the system of records of the agency before implementation required under paragraphs (4) and (11) of section 552a(e) of title 5, United States Code (commonly known as the Privacy Act of 1974), except that the notices shall be published not later than 180 days after the date of implementation of the amendments, as determined in accordance with paragraph (2).; and(B)by adding at the end the following:(q)Early effective date; implementation(1)Effective dateNotwithstanding section 701(b) of this title, the Secretary of Education may implement the amendment made by subsection (l)(1) of this section, which pertains only to foster youth and unaccompanied homeless youth, before (but not later than) July 1, 2023. The Secretary shall specify in a designation on what date, under what conditions, and for which award years the Secretary will implement such amendment prior to July 1, 2023. The Secretary shall publish any designation under this paragraph in the Federal Register at least 60 days before implementation.(2)ImplementationIn carrying out the amendment made by made by subsection (l)(1) of this section, which pertains only to foster youth and unaccompanied homeless youth, or any regulations promulgated under such amendment, which pertains only to foster youth and unaccompanied homeless youth, the Secretary of Education may waive the application of—(A)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act);(B)the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089);(C)negotiated rulemaking under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a); and(D)the requirement to publish the notices related to the system of records of the agency before implementation required under paragraphs (4) and (11) of section 552a(e) of title 5, United States Code (commonly known as the Privacy Act of 1974), except that the notices shall be published not later than 180 days after the date of implementation of the amendment, as determined in accordance with paragraph (1).; and(2)in section 705, by adding at the end the following:(c)ImplementationIn carrying out the repeal made by subsection (a), or any regulations promulgated under such repeal, the Secretary of Education may waive the application of—(1)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act);(2)the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089);(3)negotiated rulemaking under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a); and(4)the requirement to publish the notices related to the system of records of the agency before implementation required under paragraphs (4) and (11) of section 552a(e) of title 5, United States Code (commonly known as the Privacy Act of 1974), except that the notices shall be published not later than 180 days after the date of implementation of the repeal, as determined in accordance with subsection (b)..(b)Technical amendment to cost of attendance(1)In generalSection 472(a)(13) of the Higher Education Act of 1965, as amended by section 702(b) of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260), is amended by inserting , or the average cost of any such fee or premium, as applicable after on such loan. (2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in section 702 of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260) and subject to the effective date of section 701(b) of such Act. 